DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 05 May 2021. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1-10 and 12-19 are pending.
Response to Arguments
Applicant’s arguments filed 05/05/2021 with respect to amended claims 1 and 8 have been fully considered and are persuasive. 
Examiner agrees Weisman fails to teach the flap extends “longitudinally from a longitudinal end” of the catheter body of stent member, “wherein opposing side edges of the flap are disposed between opposing sides of the complementary slot when the stent member is coupled to the catheter body” as now required by amended claim 1. Therefore, the 103 rejection of claims 1-5 by Smouse et al., Binmoeller et al., and Weisman has been withdrawn. 
Examiner also agrees Smouse, Binmoeller, Humphreys, Trambert, and White fail to disclose “wherein at least one of the catheter body or the stent member comprises a flap extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprises a complementary slot, wherein opposing side edges of the flap are disposed between opposing sides of the complementary slot when the stent member is coupled to the catheter body, and wherein decoupling comprises 
Claim Objections
Claims 1, 3-5, 9, 10, 13, and 15-17 are objected to because of the following informalities: typographical errors and inconsistent language.
Line 8 of claim 1 should read “actuating the proximal end of the stent member…”
Claim 3 should read “straightening and distal end of the stent member prior to advancing the stent delivery system” and claim 4 should read “wherein straightening and distal end of the stent member comprises.” Since it is disclosed that the proximal and distal loops are biased to assume the looped configuration, both the proximal and distal ends would need to be straightened prior to advancing the stent delivery system.
Claim 5 should read “thereby allowing the 
Claim 9 should read “further comprising straightening and distal end of the stent member prior to advancing the stent delivery system” and claim 10 should read “wherein straightening and distal end of the stent member comprises.” Since it is disclosed that the proximal and distal loops are biased to assume the looped configuration, both the proximal and distal ends would need to be straightened prior to advancing the stent delivery system.
Line 3 of claim 13 should read “actuating the proximal end of the stent member…”
Claim 15 should read “further comprising straightening and distal end of the stent member prior to advancing the stent delivery system” and claim 16 should read “wherein straightening and distal end of the stent member comprises.” Since it is disclosed that the proximal and distal loops are biased to assume the looped configuration, both the proximal and distal ends would need to be straightened prior to advancing the stent delivery system.
Claim 17 should read “thereby allowing the a distal loop
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al. (US Pub. No. 2016/0045347), Binmoeller et al. (US Pub. No. 2016/0135941), and Amos et al. (2011/0313404).

Smouse fails to disclose specifically that the first treatment site is the intestine and the second treatment site is the common bile duct, such that bile is drained from the common bile duct. However, Smouse discloses the method may be performed in other anatomical structures (for example, see paragraph 162). Binmoeller also discloses a method of delivering a stent member (130). Binmoeller teaches positioning an end of the stent member in an intestine and positioning the opposing end of the stent member in a common bile duct (for example, see paragraph 87), and draining bile from the common bile duct (since bile flows through the common bile duct into which the device is positioned; for example, see paragraph 87). It would have been obvious to one 
Smouse as modified fails to disclose at least one of the catheter body or the stent member comprises a flap extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprises a complementary slot, wherein opposing side edges of the flap are disposed between opposing sides of the complementary slot when the stent member is coupled to the catheter body, and wherein decoupling comprises removing the flap from the complementary slot such that the stent member and the catheter body can be pulled apart. Amos also discloses a method of delivering a stent member (20). Amos teaches the catheter body (14) comprises a flap (150) extending longitudinally from a longitudinal end thereof (for example, see Figure 4A) and the stent member (20) comprises a complementary slot (70), wherein opposing side edges of the flap are disposed between opposing sides of the complementary slot when the stent member is coupled to the catheter body (for example, se Figure 4A), and wherein decoupling comprises removing the flap (150) 
With further respect to claim 2, Smouse discloses actuating the proximal end of the stent member (120) to form the proximal loop (120a) comprises pulling a loop suture (1501; for example, see paragraphs 93 and 140).
With further respect to claim 3, Smouse discloses straightening one or more of the proximal or distal end of the stent member (120) prior to advancing the stent delivery system (for example, see paragraphs 93 and 140).
With further respect to claim 4, Smouse discloses straightening the one or more of the proximal or distal end of the stent member (120) comprises advancing a hypotube 
With further respect to claim 5, Smouse discloses removing the hypotube or other straightener, thereby allowing the one or more of the proximal or distal end of the stent member (120) to form the proximal loop or the distal loop, respectively (for example, see paragraph 140).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al., Binmoeller et al., and Amos et al. as applied to claim 1 above further in view of Humphreys (US Pub. No. 2013/0110042).
Smouse as modified discloses the claimed invention except for at least a portion of the catheter body being coated with a hemostatic agent and leaving the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Humphreys also discloses a percutaneous surgical method. Humphreys teaches providing at least a portion of a surgical device with a hemostatic agent coating (140; for example, see paragraphs 19-20) in order to prevent or reduce bleeding after a surgical procedure (for example, see paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse’s catheter body with a hemostatic agent and leave the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Doing so would prevent or reduce bleeding in the percutaneous access site after the method has been completed.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al. (US Pub. No. 2016/0045347) and Amos et al. (2011/0313404).
Smouse discloses a method of delivering a stent member (120) the method comprising advancing a stent delivery system (100) through a percutaneous access site (for example, see paragraph 43), actuating the proximal end of stent member (120) to form the proximal end into a proximal loop (for example, see paragraph 43), decoupling the stent member from a catheter body of the stent delivery system (for example, see paragraph 43), and retracting the catheter body from the percutaneous access site, leaving the stent member in place (for example, see paragraph 43). 
Smouse fails to disclose at least one of the catheter body or the stent member comprises a flap extending longitudinally from a longitudinal end thereof and the other of the catheter body or the stent member comprises a complementary slot, wherein opposing side edges of the flap are disposed between opposing sides of the complementary slot when the stent member is coupled to the catheter body, and wherein decoupling comprises removing the flap from the complementary slot such that the stent member and the catheter body can be pulled apart. Amos also discloses a method of delivering a stent member (20). Amos teaches the catheter body (14) comprises a flap (150) extending longitudinally from a longitudinal end thereof (for example, see Figure 4A) and the stent member (20) comprises a complementary slot (70), wherein opposing side edges of the flap are disposed between opposing sides of the complementary slot when the stent member is coupled to the catheter body (for example, se Figure 4A), and wherein decoupling comprises removing the flap (150) from the complementary slot (70) such that the stent member (20) and the catheter 
With further respect to claim 14, Smouse discloses wherein actuating the proximal end of the stent member (120) to form the proximal loop (120a) comprises pulling a loop suture (1501; for example, see paragraphs 93 and 140).
With further respect to claim 15, Smouse discloses straightening one or more of the proximal or distal end of the stent member (120) prior to advancing the stent delivery system (for example, see paragraphs 93 and 140).
With further respect to claim 16, Smouse discloses straightening the one or more of the proximal or distal end of the stent member (120) comprises advancing a hypotube or other straightener through inner lumens of the stent member and the catheter body (for example, see paragraph 140).
.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smouse et al. and Amos et al. as applied to claim 13 above, and further in view of Humphreys (US Pub. No. 2013/0110042).
Smouse as modified discloses the claimed invention except for at least a portion of the catheter body being coated with a hemostatic agent and leaving the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Humphreys also discloses a percutaneous surgical method. Humphreys teaches providing at least a portion of a surgical device with a hemostatic agent coating (140; for example, see paragraphs 19-20) in order to prevent or reduce bleeding after a surgical procedure (for example, see paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Smouse’s catheter body with a hemostatic agent and leave the stent member and the catheter body of the stent delivery system in place until hemostasis is achieved, before decoupling the stent member from the catheter body. Doing so would prevent or reduce bleeding in the percutaneous access site after the method has been completed.
Allowable Subject Matter
Claims 8-10 and 12 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, actuating the proximal end of the stent member comprises pulling a first suture to tension a second suture that is releasably coupled to the first suture, wherein the second suture forms a suture loop at the proximal end of the stent member, a first portion of the suture loop extending longitudinally through a lumen of the stent member and a second portion of the suture loop extending longitudinally along an outer side of the stent member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MELANIE R TYSON/
Primary Examiner, Art Unit 3771                                                                                                                                                                                             May 25, 2021